[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION TO DISMISS (#146)
CT Page 10763
The defendant's motion to dismiss count five of the plaintiffs' revised amended complaint is denied. The plaintiffs' revised amended complaint, in which the plaintiffs assert a CUTPA claim, was filed on May 15, 1995 and alleges a violation of CUTPA occurred on April 18, 1990. The three year statute of limitations period applicable to CUTPA, General Statutes § 42-110g(f), is jurisdictional in nature, and therefore, may be raised by motion to dismiss. See Blue Hills Ins. Brokerage and Marketing Group, Inc.v. Colonial Life  Accident Ins., Co., Superior Court, Judicial District of Fairfield at Bridgeport, Docket No. 316932 (March 10, 1995, Cocco, J.); International Inns. Inc. v. Oja, Superior Court, Judicial District of New London, Docket No. 104344 (September 8, 1994, Leuba, J.); Paganetti v. Curtis, 8 Conn. L. Rptr. 106
(December 21, 1992, Walsh, J.). Nevertheless, the plaintiffs' CUTPA claim relates back to the date of the original complaint which was filed on July 7, 1992, and therefore, it is not barred by the statute of limitations. See Gurliacci v. Mayer, 218 Conn. 531,547-49, 590 A.2d 914 (1991).
KARAZIN, J.